Citation Nr: 1037612	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  07-24 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago ,Illinois.

The Veteran testified before the undersigned Veterans Law Judge 
at a March 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2010, the Board requested a medical expert opinion with 
respect to the instant case.  The requested opinion is dated in 
June 2010.  Following the Board's receipt of the requested 
opinion, a copy was provided to the Veteran and he was allowed 60 
days to review and send any additional evidence or argument.  In 
August 2010, the Veteran submitted additional private medical 
evidence pertinent to the issue on appeal.  However, the agency 
of original jurisdiction (AOJ) did not have the opportunity to 
review it prior to the case being returned to the Board.  The 
Veteran specifically requested that the newly submitted evidence 
be reviewed by the AOJ prior to a Board decision.  Applicable VA 
regulations require that pertinent evidence must be referred to 
the AOJ for review and preparation of a supplemental statement of 
the case (SSOC) unless this procedural right is waived in writing 
by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  Thus, the 
Board must remand this appeal so that the AOJ may review this 
evidence and, if the claim remains denied, include such evidence 
in a SSOC.  Id.



Accordingly, the case is REMANDED for the following action:

Review the expanded record and readjudicate 
the issue of entitlement to service 
connection for bilateral hearing loss.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


